UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2523



AMIRA ASSIBI GNON KONDE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-216-078)


Submitted:   July 22, 2005                 Decided:   August 10, 2005


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.      Frank D. Whitney, United States
Attorney, Anne M. Hayes, David J. Cortes, Assistant United States
Attorneys, Raleigh, North Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Amira Assibi Gnon Konde, claiming to be a native and

citizen of Togo, petitions for review of an order of the Board of

Immigration       Appeals   (“Board”)    affirming,   without    opinion,   the

immigration       judge’s   denial     of   her   applications    for   asylum,

withholding of removal, and protection under the Convention Against

Torture.    We deny the petition for review.

            We will reverse a determination denying eligibility for

asylum “only if ‘the evidence presented was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.’”       Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting Huaman-Cornelio v. Bd. of Immigration Appeals, 979 F.2d

995, 999 (4th Cir. 1992) (internal quotation marks omitted)).

Credibility findings are reviewed for substantial evidence.                  A

trier of fact who rejects an applicant's testimony on credibility

grounds must offer specific, cogent reasons for doing so.               Figeroa

v. INS, 886 F.2d 76, 78 (4th Cir. 1989).               We have reviewed the

evidence of record and find that substantial evidence supports the

immigration judge’s conclusion that Konde failed to establish

either     past    persecution    or    a   well-founded   fear    of    future

persecution. Accordingly, we uphold the immigration judge’s denial

of asylum relief.

            Konde next challenges the finding that she failed to meet

her burden of proof to qualify for withholding of removal or


                                       - 2 -
protection under the Convention Against Torture.               Based on our

review of the record and of the immigration judge’s decision

denying relief, we hold that the immigration judge did not err in

finding   that   Konde   failed   to   show    a   “clear   probability   of

persecution,” or that it is “more likely than not” that she would

face torture if she returned to Togo.          See Rusu, 296 F.3d at 324

n.13 (“To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”); 8 C.F.R. § 1208.16(c)(2) (2005)

(stating that to qualify for protection under the Convention

Against Torture, an alien must show “it is more likely than not

that he or she would be tortured if removed to the proposed country

of removal”).

           We reject Konde’s arguments that she was denied due

process at the hearing before the immigration judge.           “In order to

prevail on a due process challenge to a deportation or asylum

hearing, an alien must demonstrate that he was prejudiced by any

such violation.”    Rusu, 296 F.3d at 320.         Konde fails to show any

such prejudice.

           Accordingly,    we   deny   the    petition   for   review.    We

dispense with oral argument because the facts and legal contentions




                                  - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 4 -